Case 2:20-cv-10052-FLA-RAO Document 33-7 Filed 04/30/21 Page 1 of 2 Page ID #:239



    1   LAURA A. STOLL (SBN 255023)
        LStoll@goodwinlaw.com
    2   GOODWIN PROCTER LLP
        601 South Figueroa Street, 41st Floor
    3   Los Angeles, CA 90017
        Tel.: +1 213 426 2500
    4   Fax: +1 213 623 1673
    5   DAVID R. CALLAWAY (SBN 121782)
        DCallaway@goodwinlaw.com
    6   GOODWIN PROCTER LLP
        601 Marshall Street
    7   Redwood City, CA 94063
        Tel.: +1 650 752 3100
    8   Fax: +1 650 853 1038
    9   Attorneys for Defendant:
        BANK OF AMERICA, N.A.
  10
  11                         UNITED STATES DISTRICT COURT
  12                        CENTRAL DISTRICT OF CALIFORNIA
  13                        WESTERN DIVISION (LOS ANGELES)
  14
        KUANG TING CHONG and                     Case No. 2:20-cv-10052-FLA-RAO
  15    STEPHANIE MOORE, individuals,
                                                 DECLARATION OF ROBERT
  16                   Plaintiffs,               CHESTNUT IN SUPPORT OF
                                                 BANK OF AMERICA, N.A.’S
  17          v.                                 MOTION TO DISMISS THE
                                                 FIRST AMENDED COMPLAINT
  18    BANK OF AMERICA, a Delaware
        corporation; and DOES 1-50, inclusive,   Date:    Friday, June 25, 2021
  19                                             Time:    1:30 p.m.
                       Defendants.               Dept:    6B
  20
                                                 Judge:   Hon. Fernando L. Aenlle-
  21                                                      Rocha
  22                                             Filed/Lodged Concurrently with:
                                                   Notice of Motion and Motion to
  23                                                 DismissWKH)LUVW$PHQGHG
                                                     &RPSODLQW; Memorandum of
  24                                                 PointsDQG AuthoritiesLQ6XSSRUW
                                                     WKHUHRI;
  25                                               5HTXHVWIRU-XGLFLDO1RWLFH
                                                   Declaration of Shane M. Daniels;
  26                                                 and
                                                   [Proposed] Order
  27
  28
Case 2:20-cv-10052-FLA-RAO Document 33-7 Filed 04/30/21 Page 2 of 2 Page ID #:240



    1          I, Robert Chestnut, declare as follows:
    2          1.     I am employed by Bank of America, N.A. (“BANA”). One of my
    3   responsibilities at BANA is oversight of the California Employment Development
    4   Department (“EDD”) prepaid card account.
    5          2.     I make this declaration based upon personal knowledge and belief,
    6   upon BANA’s records maintained in the ordinary course and scope of business, and
    7   upon information gathered from other BANA employees. If called to testify as to
    8   any of the matters set forth in this declaration, I could and would competently
    9   testify thereto.
  10           3.     A true and correct copy of the Account Agreement between BANA
  11    and each EDD cardholder is attached hereto as Exhibit 1.
  12           4.     A true and correct copy of excerpts of the agreement between BANA
  13    and EDD currently in effect is attached hereto as Exhibit 2.
  14
  15    I declare under the penalty of perjury that the foregoing is true and correct.
  16    Executed on this 29WK day of April, 2021.
  17
  18
                                             By:
  19                                                ROBERT CHESTNUT
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                   -2-
